Exhibit 10bb Final Version Credit Agreement Entered into in Tel-Aviv on January 31, 2010 by and among 012 Smile Telecom Ltd. (formerly, Ampal Investments and Communication 2009 Ltd.) (the "Borrower") p.c. No. 514350024 and Bank Leumi l'Israel Ltd. ("Leumi") Bank Discount l'Israel Ltd. ("Discount") each individually referred to hereinafter as the "Lender" and together as the "Lenders" and Bank Leumi L'Israel Ltd. ("Bank Coordinator") Whereas On November 16, 2009, an agreement was signed between the Borrower (through its founder – Merhav-Ampal Energy Ltd.) - and 012 Smile Communication Ltd. and Ampal Energy Ltd., for the sale of the assets, activities and obligations of Smile 012 Communication Ltd., to the Borrower, that was amended on January 26, 2010 – all as detailed in the aforesaid agreement (as amended); Whereas the Borrower has approached the Lenders, seeking to enter an agreement with them whereby they will jointly provide it with part of the Credit required to finance the above agreement; NOW THEREFORE IT IS DECLARED AND STIPULATED AMONG THE PARTIES AS FOLLOWS: 1. Definitions and Interpretation 1.1 The following terms will have the meaning set out opposite them, unless the context requires otherwise. Terms not defined in this Agreement will be given the meaning given to them in the Credit Documents (as defined hereunder). 1.1.1 "Institutional Loan" - a loan from institutional entities (the "Financial Institutions") in a sum of NIS. 220,000,000 which Merhav intends to take by the Closing, in order to provide the Independent Resources as defined hereunder, it is hereby clarified that in the event that the Borrower has obtained sums by virtue of Section 11.4 of the Acquisition Agreement, then for the purpose of this Agreement, theamount set out above will decrease by an amount equal to 22% of the sums that the Borrower has received according to Section 11.4 hereunder (the "Reduced Total "), and the Loan will be considered as having been provided, ab initio, at the Reduced Total and the Financial Institutions' settlement time table as determined in Section 10.4.2.1 hereunder, will change accordingly. It is hereby clarified that the above calculations, including the change in the Financial Institutions' time table, are prepared for the purpose of this Agreement only and have no bearing or influence on the relationships between the Financial Institutions and Merhav and on the payments that Merhav is to pay to the Financial Institutions in accordance with the Agreement with them. 1.1.2 Ampal American - Ampal American Israel Corporation. 1.1.3 "Independent Resources" - a sum of NIS.400,000,000 (four hundred million new Israeli shekels) derived from investment in the Borrower's share capital or from subordinate loans which the Borrower will use to make the payments to Smile on account of the purchase consideration. 1.1.4 "Stakeholder" - As this term is defined in the Securities Law other than the Borrower's subsidiary companies. 1.1.5 "Financial Statements" - The Borrower's annual or quarterly Financial Statements, as the case may be, on a consolidated basis, prepared in New Shekels, consistently in accordance with generally accepted accounting principals, audited (in respect of periods concluding on December 31) or reviewed (in respect of periods concluding on other dates) as is customary in respect of reports of this kind, by the Borrower's accountants and any other report or explanation required according to relevant standard accounting procedures or by authorized authorities. 1.1.6 "Financial Statements - Solo" - The Borrower's annual or quarterly Financial Statements as the case may be, on an individual basis, prepared in New Shekels, consistently in accordance with generally accepted accounting principals, approved on behalf of the Borrower by the Chief Financial officer of the Company (CFO) or by the CEO. 1.1.7 "The Credit" - the loans provided to the Borrower from time to time in accordance with this Agreement by one of the Lenders. 1.1.8 "Provisions of the Law" - any provision of the law or legislation in Israel or abroad, a provision from the Bank of Israel, and any other competent authority in Israel or abroad, agreed to by one of the Lenders and the Bank of Israel or by one of the Lenders and any other competent authority in Israel or abroad, as may be in force from time to time. 1.1.9 the "Holding" - as this term is defined in the Securities Law. 1.1.10 "Subordinated Loans" - loans provided or to be provided to the Borrower by Merhav, Stakeholders in Merhav or a corporation controlled by any of the aforesaid in respect of which Merhav or aStakeholder or a corporation controlled by any of them, as the case may be, and the Borrower, undertake in writing to the Lenders, are not discharged before full settlement of the Credit, including by way of offset, except in accordance with the provisions of this Agreement (including by payments to Merhav in accordance with the provisions of Section 10.4 hereunder). 1.1.11 "Known Agreement Index" means - the monthly Index for December 2009 published on January 15, 2010 at the level of 1.1.12 "Acquired Assets" - as [the term] "Acquired Assets" is defined in the Purchase Agreement and subject to and in accordance with all provisions of the Purchase Agreement related thereto. 1.1.13 this "Agreement" - this Agreement and all its annexes, in such form as it will be from time to time. 1.1.14 the "Purchase Agreement" - the agreement drawn up and entered on November 16, 2009 between the Borrower (through its founder - Merhav Ampal Energy Ltd.) Smile and Merhav, for the acquisition of part of Smile's operations, assets and obligations by the Borrower, as amended on January 26, 2010. 1.1.15 the "Guarantor" - each of: Merhav and Ampal American. 1.1.16 "Operating Profit to service the Debt" (EBITDA) means - the total cumulative operating profit, according to the Borrower's Financial Statements (consolidated), in each of the four consecutive calendar quarters, the conclusion of which is the date for assessing the latest quarterly or annual Financial Statements, as the case may be (the "Final Date") (for the avoidance of doubt, operating profit is after payment of management fees to Merhav), before finance costs/income (interest, linkage differential, exchange rate differential, commissions and the differential calculated on the activated loans, at fair value), and before taxes, plus depreciation and write-downs recorded in that period and after excluding capital gains/losses, excluding bonuses in respect of options granted to employees, excluding one-off expenses arising from reorganization; and with the total of the aforesaid cumulative amount being linked to changes in the Known Index where the base index is the index known on the Final Date and the revised index is the index known on the review date or on the relevant Assessment Date. 1.1.17 the "Licenses" - a general license for the Borrower to provide Bezeq International services, a general license to 012 Telecom Ltd. to provide domestic Bezeq land-line services, a special license for the Borrower to provide internet access services, a special license for the Borrower to provide end-user services and any other license that may arise in place thereof, or other license the termination or suspension of which may have a harmful effect on the Borrower's businesses, but not including a license whose termination or suspension as aforesaid, has a negligible effect on the Borrower's businesses. 1.1.18 "Subsidiaries" - as this term is defined in the Securities Law. 1.1.19 "Companies Law" - the Companies Law, 1999-5759, as amended from time to time. 1.1.20 "Securities Law" - the Securities Law, 1968-5728, as amended from time to time. 1.1.21 the "Accounts" - an account as specified below, opened by the Borrower with each of the Lenders, which serves solely to provide and manage the Credit as defined above, as well as an account that may replace an account specified hereunder, but only if it serves solely to manage the Credit, as defined above: 1.1.21.1 Leumi - account no. 75920/01 at Branch 1.1.21.2 Discount - account no. 91885843 at Branch 1.1.22 "Business Day" - any day except Saturday, public holidays, the two days of Rosh Hashana, the eve of Yom Kippur and Yom Kippur, the first and eight days of Succoth, Purim, the first and seventh days of the Passover, Independence Day, Shavuot Festival, the Ninth of Av and also excluding any day that is determined by the Bank Commissioner not to be a bank Business Day. 1.1.23 "Closing Day" the day on which the Credit is provided by a Closing in accordance with this Agreement. It is hereby clarified that the Closing Day will not take place on a day on which the Index is published or during the two days prior to or after, a day on which the Index is published. 1.1.24 "Total Debt Service Ratio" means - the quotient reached by dividing: (A) the cumulative total of the Borrower's residual obligations (consolidated) to the Financial Institutions and other Lenders, other than suppliers' credit provided to the Borrower in its normal course of business, on commercial terms that are customary in that field, and other than obligations in respect of Subordinated Loans, as of the Assessment Date, less repayments made to Lenders, to the extent made, on the Assessment Date, and less cash and cash equivalents (including negotiable bonds) mortgaged by the Borrower in favor of one of such entities as such will be on the Assessment Date (it is hereby clarified that to the extent that the Assessment Date is a date on which the Borrower will have taken the Loan (including having made use thereof or withdrawn thereon, on account of the lines of credit provided to it) from a Financial Institution - the amounts of the aforementioned loan/usage/withdrawal, will be included in the balance of the obligations) by (B), the Operating Profit to service the Debt, according to the data in the Borrower's Financial Statements (consolidated) to the Final Date, as defined in Section 1.1.16 above. 1.1.25 "Debt Service Ratio" means - the quotient arrived at by dividing: (A), the difference between the Operating Profit to service the Debt and the lower of the following amounts: 70 million NIS. linked to the Known Index in the Agreement or the cumulative total of net cash flow to be utilized for the investment activities as appears in the Borrower's Financial Statements (consolidated) in thereport on cash flow during the relevant quarters; where the aforesaid cumulative total is linked to changes in the Known Index and where the base index is the known index on the Final Date and the revised index is the index known on the date of checking or on the relevant Assessment Date. (For this purpose, "net cash flow" means - cash flow to be used to acquire fixed property, equipment and other assets, less cash flow arising from the sale of fixed assets, equipment and other assets), by (B), the Total for servicing the Debt for the 12 consecutive months commencing immediately after the Assessment Date. 1.1.26 "Inclusive Total Debt Service Ratio" means - the quotient arrived at by dividing: (A), the difference between the Operating Profit to service the Debt and the lower of the following amounts: 70 million NIS. linked to the Known Index in the Agreement or the cumulative total of net cash flow to be utilized for the investment activities as appears in the Borrower's Financial Statements (consolidated) in the cash flow report during the relevant quarters; where the aforesaid cumulative total is linked to changes in the Known Index and where the base index is the Known Index on the Final Date and the revised index is the Index known on the date of checking or on the relevant Assessment Date. (For this purpose, "net cash flow" means - cash flow to be used to acquire fixed property, equipment and other assets, less cash flow arising from the sale of fixed assets, equipment and other assets), by (B), the Total for servicing the inclusive Debt for the 12 consecutive months commencing immediately after the Assessment Date. 1.1.27 "Index" means - the Consumer Price Index including fruit and vegetables, issued by the Central Bureau of Statistics in Israel. 1.1.28 "Financial Institution" - means any one of the following entities: banks, including auxiliary corporations as defined in the Banking Law (Licensing) 1981-5741, entities which are subject to the Law of Joint Investment in Trusts, 1994-5754, corporations which are subject to the Law Controlling Financial Services (Kupat Gemel) 2005-5765, an insurance corporation as defined in the Law Supervising Insurance Businesses 1981-5741, or any corporation similar to the aforementioned which is incorporated outside Israel and which is supervised by a competent authority in the country of incorporation and has debentures. 1.1.29 "Assessment Date" - any date of repayment of interest or principal of the Credit according to the Credit repayment timetable, 7 days prior to any settlement date to Financial Lenders as referred to in Section 10.4.2.1, and on any date on which the Borrower will take Credit (including utilization or withdrawal on account of the lines of Credit provided to it (to the extent provided)), in a sum that exceeds 5 million NIS. from a Financial institution. The first Assessment Date will take place on December 31, 2010 or 7 Business Days prior to the first date for making payments to Financial Institutions or the first date of taking Credit from a Financial Institution as aforesaid, whichever is the earlier. 1.1.30 "Merger" - a Merger pursuant to the first chapter of the eighth section, or the third chapter of the ninth section, of the Companies Law, or any act the result of which is the acquisition of most of the Borrower's assets by an individual or corporation. 1.1.31 "Credit Documents" - all of the following: (a) This Agreement (with its annexes); (b) the Securities Documents; (c) all requests to be provided with Credit A as defined in Section 5.1; (d) all requests to provide Credit B as defined in Section 5.2; (e) all requests to provide Credit C as defined in Section 5.3; (f) the General Conditions; (g) all resolutions, approvals, documents and agreements, relating to the provision of the Credit and its administration (including with respect to opening the Accounts) signed by the Borrower or by anyone on its behalf or delivered by the Borrower or by anyone on its behalf, all of them being in such style, on such conditions and in such form as is to the Lenders from time to time; and (h) every agreement or other document signed by the Borrower in favor of any one of theLenders in connection with the provision of the Credit by such Lender. 1.1.32 "Securities Documents" - all of the following: (a) agreements and forms testifying to the floating charge; (b) documents and forms testifying to a lien on the Accumulation Account as defined in Section 10.4.2.2; (c) the documents and forms testifying to a lien on shares in the Borrower in accordance with Section 8.5; (d) the documents and forms testifying to a lien on shares on 012 Telecom Ltd. in accordance with Section 8.7; (e) Owners Guarantees; (f) the documents and forms testifying to a lien on certain rights under the Purchase Agreement in accordance with Section 8.2 hereunder; and the documents and forms testifying to a lien on the rights to reimbursement of the Owners Loans in accordance with Section 8.6. And, all documents related to the aforementioned liens and guarantees. 1.1.33 "Event of Breach" - any event or circumstance, the happening of which constitutes grounds for the immediate repayment of the Credit in accordance with the Credit Documents. It is hereby clarified that if such event is only determined at the end of a period (to the extent that the situation has not reverted to its previous condition or the event has not been rectified) the Lender will be entitled to demand the immediate settlement of the Credit, such event will be considered as an Event of Breach even prior to the elapse of the period indicated therefor. 1.1.34 "Merhav" - Merhav Ampal Energy Ltd. 1.1.35 "Free and Clear" - Free and Clear of any lien, pledge, encumbrance, charge, debt, claim or any other right of any type or kind of any third party whatsoever. 1.1.36 "Total Debt Service" means - the cumulative amount of payments of financial charges to Financial Institutions, in respect of the Borrower's obligations (consolidated) existing on the Assessment Date, in respect of anticipated financial charges for the 12 consecutive months starting immediately after the Assessment Date, together with the cumulative amount of payments on account of principal repayments to Financial Institutions the repayment of which occurs in the aforementioned 12 month period. It is hereby clarified that payments actually repaid on the Assessment Date will not be reckoned in the total of Debt servicing. 1.1.37 "Inclusive Total Debt Service" means - the cumulative amount of payments of financial charges to Financial Institutions, in respect of the Borrower's obligations (consolidated) existing on the Assessment Date, together with payments to Lending Institutions as defined in Section 1.1.46 hereunder, as such are anticipated for the 12 consecutive months commencing immediately after the Assessment Date, together the cumulative amount of payments on account of repayment of principal to Financial Institutions (for the avoidance of doubt, including in respect of payments to Lending Institutions as defined in Section 1.1.46 hereunder) the repayment of which occurs in the aforementioned 12 month period. It is hereby clarified that payments actually repaid on the Assessment Date and payments to Lending Institutions effected 7 Business Days after the Assessment Date will not be reckoned in the total of Inclusive Debt servicing. 1.1.38 "Smile" - 012 Smile Communications Ltd. 1.1.39 "Owners Guarantees" - the Guarantees specified in Section 8.4, in the format attached as Annex 1.1.39. 1.1.40 "Applicable Interest" the rate of interest before the addition of any kind of profit, used by Leumi to establish the interest to its customers for providing credit - in an amount, of such kind and for such period as are identical to the amount, kind and period of the relevant Credit, and this on the date that such credit is provided, renewed or replaced, as the case may be (the "Determining Date"). The aforesaid applies both in respect of credit bearing interest at a fixed rate and credit bearing interest at a variable rate. In the event that the relevant credit bears interest that includes a component of customarily basic interest whatsoever, that is likely to change during such credit period (for example - credit based on Prime interest) the Applicable Interest will be at the aforesaid interest rate plus or minus the fixed rate (the "Fixed Supplement") when the rate of the Fixed Supplement will be determined on the Determining Date; thus the Applicable Interest will be in accordance with the principals detailed above in this sub-Section and the rate of the Fixed Supplement will vary above or below the aforementioned basic interest during that credit period. A notification by Leumi regarding the Applicable Interest will be binding on the Borrower and may not be protested or appealed. 1.1.41 "Rate of Participation" - the percentage set out below in respect of each Lender: Bank Leumi L'Israel Ltd. - 80% Bank Discount L'Israel Ltd. - 20% or as such may vary as stated in Section 2.1.6 or 5.3.5 hereunder. 1.1.42 "Control" - as this term is defined in the Securities Law. 1.1.43 "Related Corporation" - a corporation, including a partnership or promoter, in which the Borrower has Control as well as any corporation (including a partnership or promoter) whose obligations the Borrower guarantees towards any entity whatsoever or in respect of the failure of such corporation (including a partnership or promoter) to comply with a debt or obligations, [the Borrower] has undertaken to indemnify any entity whatsoever. 1.1.44 "Area of Business" - means the field of communications in Israel only, including television services through the infrastructure of the internet or a similar service. It is clarified that apart from television services through the infrastructure of the internet, any investment or provision of services in the field of media, including television, will not be included in the Area of Business. 1.1.45 "General Conditions" - the general conditions of each of the Lenders for opening and managing the Account, and, also, with respect to Leumi, the Accumulation Account as defined in Section 10.4.2.2. 1.1.46 "Payments to Financial Institutions" - the cumulative total of payments of interest and principal that Merhav must pay in respect of the Financial Institutions' loan, during the relevant period. 1.1.47 "Closing" - the closing (completion) of the transaction that is the subject of the Purchase Agreement. 1.2 General: relationship between documents 1.2.1 Headings in this Agreement are added for the sake of convenience only and are intended for its interpretation. 1.2.2 The preamble and appendixes to this Agreement constitute an integral part hereof. 1.2.3 Every reference in this Agreement to an annex or Section will be understood, except if the context requires otherwise, as a reference to an annex or Section in this Agreement, respectively. 1.2.4 Any information, reporting, notice, demand, agreement or application pursuant to this Agreement, shall be given in writing even if no written request is specified as aforesaid. 1.2.5 Subject to the provisions of Section 1.2.6 hereunder, the provisions of this Agreement are in addition to the provisions of other credit agreements and do not derogate therefrom. 1.2.6 In the event of a specific contradiction between the provisions of this Agreement and the provisions of any of its annexes or between the provisions of this Agreement and provisions of any other credit agreements, the provisions of this Agreement will prevail. 2. Consortium's Rules Subject to the fulfillment of the Borrower's undertakings under this Agreement and to the fulfillment of the preconditions detailed in Section 4 hereunder, in accordance with the Borrower' requests to be provided with credit according to this Agreement, each of theLenders will provide the Borrower, at the Rate of Participation, the Credit specified in Section 5 hereunder. 2.1.2 The Borrower undertakes that any borrowings in respect of the Credit to be provided to the Borrower in accordance with the provisions of this Agreement, will be effected from each one of theLenders in parallel and that this will be at the Rate of Participation and on identical terms. Furthermore, the Borrower undertakes that each repayment of the Credit (including early settlement under Section 6 hereunder) as well as any reduction in the outstanding amount or the renewed outstanding amount as stated in Section 5.3.5 or 5.3.11 hereunder, will be implemented with each of theLenders in parallel and at the Rate of Participation. 2.1.3 For the removal of doubt, the Lenders and the Bank Coordinator are obligated to verify that the amounts of the Credit provided in accordance with the provisions of this Agreement or the amounts of repayment, actually comply with the Rate of Participation that applies to each of the Lenders, or are on terms that are identical for each of the Lenders and that the responsibility for this is enforced on the Borrower. 2.1.4 Unless specifically stated to the contrary, it is hereby clarified that any payment to theLenders or to the Bank Coordinator according to the provisions of this Agreement will be implemented without offset, lien, cross-claim or any other right from any source and that the sums to be paid to each of theLenders or the Bank Coordinator will be Free and Clear. 2.1.5 Unless specifically stated to the contrary, the obligations and rights of the Lenders under the Credit Documents are individual, are not reciprocal, are not inter-connected and are not dependent on one another. None of the Lenders will bear the costs of a breach of the obligations in this Agreement by one of the other Lenders. A breach of the obligations contained in the Credit Documents by one of the Lenders, does not constitute, of itself, a breach of the other Lenders' obligations, and unless specifically stated to the contrary, will not affect the obligations and rights of the other
